The opinion to follow is prepared at the direction of the court to express its judgment in the premises: The appellant filed its bill to foreclose two mortgages executed by the appellee, to all rights under which the appellant had succeeded before the bill was filed. The court below decided that the debts which the mortgages were given to secure had been fully paid, and thereupon denied the relief sought by the appellant. The appellee's motion to dismiss the appeal is without merit. The appeal was seasonably and effectually taken by the appellant. The members of this court, before whom the appeal was argued orally at submission, have read and carefully considered all of the evidence in the record. The controlling issue is of fact only: Is the payment vel non of the mortgage debts by the appellee to an agent or officer of the appellant? The arguments in the briefs of the respective parties have been also fully considered in the light of the evidence disclosed by the record. A discussion of the facts and circumstances bearing upon the issue stated is unnecessary. Gen. Acts 1915, p. 595. After this careful consideration of the cause the court is of the opinion, and so holds, that the mortgages sought to be foreclosed were not paid or discharged in any measure as purports to be shown by the "receipts" or writings of February 18, 1914. The decree of the court below, denying relief to complainant (appellant), is reversed. A decree will be here rendered awarding complainant the relief prayed, and dismissing the respondent's (appellee's) cross-bill, and remanding the cause to the circuit court of Washington county to effectuate the execution of the decree here rendered. Reversed, rendered, and remanded, with directions.
ANDERSON, C. J., and McCLELLAN, SAYRE, and GARDNER, JJ., concur.